On the Appellee’s Motion to Dismiss
Per Curiam
This cause is pending before the Court on the Appellees’ Motion to Dismiss which alleges that the appellants failed to file their praecipe within thirty days after the trial court overruled the motion to correct errors. We have examined the record and find the appellees’ contention is true. Specifically, the record shows the following entry for September 10,1973:
“Court hears argument on motion to correct errors and overrules the motion.”
The next entry in the record is dated November 1, 1973, and reads:
“Comes now the plaintiff and files praecipe for transcript herein.”
The motion to corect errors was filed May 29, 1973, therefore Rule AP. 2(A) as amended applies, and governs the disposition of this case. Since more than thirty days elapsed after the ruling on the motion to correct errors before the appellants filed the praecipe, the appellants’ right to appeal has been forfeited, and the appellees’ motion to dismiss must be sustained. Bell v. Wabash Valley Trust Company (1972), *470154 Ind. App. 575, 290 N.E.2d 454; Brennan v. National Bank & Trust Co. of South Bend (1972), 153 Ind. App. 628, 288 N.E.2d 573; Sears, Roebuck and Co. v. Hutchens (1973), 260 Ind. 561, 297 N.E.2d 807. The appellants have not filed any response in opposition to the motion to dismiss, and nothing appears in the record by way of mitigating circumstance which might cause disposition of this case pursuant to Soft Water Utilities, Inc. v. LeFevre (1973), 261 Ind. 260, 301 N.E.2d 745.
The Appellees’ Motion to Dismiss is sustained and this cause is dismissed.
Note. — Reported at 307 N.E.2d 507.